DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Claims 1-20) in the reply filed on 06/07/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, respectively of U.S. Patent No. 11,371,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/149914) claims are broader in at least one aspect and do not recite additional features claimed in the patented claims 1 and 13.
For instance, the limitations of present application claim 1 of an airfoil fairing having first and second fairing platforms, a hollow airfoil section, a spar having a spar platform and spar leg, a support platform having a through hole, a clevis mount, and a pin extending through the clevis mount are all found in patented claim 1.  The same is applicable for present application claim 16, wherein all the limitations are found in patented claim 13.
Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a co-pending application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claims 1 and 16 are anticipated by the patented claims 1 and 13, respectively with respect to the broadening aspect, then present application claims 1 and 16 are obvious over patented claims 1 and 13 with respect to the broadening aspect.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:
Claim 1, line 6, change: “distal from the spar platform…”
Claim 10, line 6, change: “distal from the spar platform…”
Claim 16, line 10, change: “distal from the spar platform…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the pin hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pin hole is referred to since the claim recites of “pin holes” in line 2.
Regarding claim 10, the limitation “the support platform having a tendency to rotate about the pin under the aerodynamic load received from the airfoil fairing” is indefinite because the terms “having a tendency” raises a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As a recommendation to overcome the rejection, it is recommended to remove the terms “having a tendency” from the claim.
Claim 11 recites the limitation "the pin hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pin hole is referred to since the claim recites of “pin holes” in line 2.
Claim 17 recites the limitation "the pin hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pin hole is referred to since the claim recites of “pin holes” in line 2.
Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavo et al. (U.S. 8,292,580).
Regarding claim 1, Schiavo et al. discloses a vane arc segment (Col. 1, lines 20-27, Figs. 1 and 4) comprising: 
an airfoil fairing (66, Fig. 4) having first (48) and second (46) fairing platforms and a hollow airfoil section (airfoil 66 is hollow since there is a spar 64 inside the airfoil section) extending there between (as shown in Fig. 4); 
a spar (64) having a spar platform (40) adjacent the first fairing platform (48), as shown in Fig. 4) and a spar leg (vertical leg (i.e., “L” Fig. 4’ below) of spar 64 extending radially inside the airfoil) that extends from the spar platform (40) and through the hollow airfoil section (as shown in Fig. 4), the spar leg having an end portion (“E”, Fig. 4’) that is distal from the platform (40) and that protrudes from the second fairing platform (46, as shown in Fig. 4), the end portion having a clevis mount (88, shown in Fig. 5 and Fig. 4); 
a support platform (“sp”, Fig. 4’) adjacent the second fairing platform (46, as shown in Fig. 4’), the support platform (“sp”) having a through-hole through which the end portion of the spar leg extends such that the clevis mount protrudes from the support platform (as shown in Fig. 4’, the support platform “sp” has a through hole (i.e., circled region in Fig. 4’, wherein the spar leg “L” protrudes from the support platform “sp” into the hole and through the hole; clevis mount 88 protrudes from the support platform “sp” as the clevis mount 88 extends past the platform top surface of the support platform); and 
a pin (86) extending though the clevis mount (88) and locking the support platform (“sp”) to the spar leg (“L”) such that the airfoil fairing (66) is trapped between the spar platform (40) and the support platform (“sp”, as shown in Fig. 4’).


    PNG
    media_image1.png
    676
    442
    media_image1.png
    Greyscale

Fig. 4’
Regarding claim 2, Schiavo et al. discloses wherein the clevis mount (88) includes first and second prongs (three prongs shown in Fig. 5) that have respective pin holes (62) that are coaxially aligned with each other (holes 62 are aligned, as shown in Fig. 4), and the pin is disposed in the pin hole (pin 86 is disposed in the pin holes 62, as shown in Fig. 4).
Regarding claim 3, Schiavo et al. discloses wherein the airfoil fairing is ceramic (Col. 3, lines 15-40).
Regarding claim 4, Schiavo et al. discloses wherein the spar leg (“L”, Fig. 4’) includes forward and aft sides (each spar leg “L” includes a forward side (i.e., “f”, Fig. 4’’ below) and an aft side (i.e. “a”))), and the pin (86) is offset toward either the forward side or the aft side (as shown “p1” side of the pin 86 is offset toward the forward side “f” of the spar leg “L” and the “p2” side of the pin 86 is offset toward the aft side “a” of a spar leg, as shown in Fig. 4’’ below).

    PNG
    media_image2.png
    592
    938
    media_image2.png
    Greyscale

Fig. 4’’
Regarding claim 5, Schiavo et al. discloses wherein a side of the through-hole (circled region in Fig. 4’) defines a ledge (“LE” in Fig. 4’’) and the spar leg (“L”) has a stop (“ST”) that is complementary to the ledge so as to seat there with (as shown in Fig. 4’’, the ledge “LE” and stop “ST” are complementary in shape to mate together such that a portion of the leg is seated on the ledge “LE”).
Regarding claim 6, Schiavo et al. discloses wherein the stop (protrusion of the leg “ST”) is radially and axially offset from the pin (as shown in Fig. 4’’, the stop is radially offset in the vertical direction and axially offset in the horizontal direction from end surface side “p1” of the pin 86).
Regarding claim 7, Schiavo et al. discloses wherein the stop (“ST”) includes a protruding lip (i.e., the stop ST protrudes diagonally to form a protruding lip with respect to the front side region “f” of the spar leg, as shown in Fig. 4’’).
Regarding claim 9, Schiavo et al. discloses wherein upon rotation of the support platform about the pin, the stop limits rotational movement of the support platform (the claim language merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus structure from Stamps et al. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  Further, a functional/intended use recitation is not a positive recitation. A claim is only limited by positively recited elements. See MPEP 2115.  Therein, since Schiavo et al. discloses all od the structural limitations of the claim, the vane segment disclosed in Schiavo et al. is capable of performing the recited functional and intended use language of the claim. 

Regarding claim 10, Schiavo et al. discloses a vane arc segment (Col. 1, lines 20-27, Figs. 1 and 4) comprising: 
an airfoil fairing (66, Fig. 4) having first (48) and second (46) fairing platforms and a hollow airfoil section (airfoil 66 is hollow since there is a spar 64 inside the airfoil section) extending there between (as shown in Fig. 4), the airfoil being subject to an aerodynamic load (Col. 1, lines 40-46); 
a spar (64) having a spar platform (40) adjacent the first fairing platform (48), as shown in Fig. 4) and a spar leg (vertical leg (i.e., “L” Fig. 4’) of spar 64 extending radially inside the airfoil) that extends from the spar platform (40) and through the hollow airfoil section (as shown in Fig. 4), the spar leg having an end portion (“E”, Fig. 4’) that is distal from the platform (40) and that protrudes from the second fairing platform (46, as shown in Fig. 4), the end portion having a clevis mount (88, shown in Fig. 5 and Fig. 4); 
a support platform (“sp”, Fig. 4’) adjacent the second fairing platform (46, as shown in Fig. 4’), the airfoil fairing (66) transferring at least a portion of the aerodynamic load to the support platform (functional language, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)), the support platform (“sp”) having a through-hole through which the end portion of the spar leg extends such that the clevis mount protrudes from the support platform (as shown in Fig. 4’, the support platform “sp” has a through hole (i.e., circled region in Fig. 4’, wherein the spar leg “L” protrudes from the support platform “sp” into the hole and through the hole; clevis mount 88 protrudes from the support platform “sp” as the clevis mount 88 extends past the platform top surface of the support platform); 
a pin (86) extending though the clevis mount (88) and locking the support platform (“sp”) to the spar leg (“L”) such that the airfoil fairing (66) is trapped between the spar platform (40) and the support platform (“sp”, as shown in Fig. 4’);
a side of the through-hole (circled region in Fig. 4’) defines a ledge (“LE” in Fig. 4’’) and the spar leg (“L”) has a stop (“ST”) that is complementary to the ledge so as to seat there with (as shown in Fig. 4’’, the ledge “LE” and stop “ST” are complementary in shape to mate together such that a portion of the leg is seated on the ledge “LE”), the support platform having a tendency to rotate about the pin under the aerodynamic load received from the airfoil fairing, the stop (“ST”) bearing against the ledge (“LE”, as shown in Fig. 4’’) and limiting rotation of the support platform (the limitations “the support platform having a tendency to rotate about the pin under the aerodynamic load received from the airfoil fairing and limiting rotation of the support platform” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114); since the structure disclosed by Schiavo et al. discloses all of the structural limitations of the claim, the structure is capable of performing the recited functional language).  

Regarding claim 11, Schiavo et al. discloses wherein the clevis mount (88) includes first and second prongs (three prongs shown in Fig. 5) that have respective pin holes (62) that are coaxially aligned with each other (holes 62 are aligned, as shown in Fig. 4), and the pin is disposed in the pin hole (pin 86 is disposed in the pin holes 62, as shown in Fig. 4).
Regarding claim 12, Schiavo et al. discloses wherein the airfoil fairing is ceramic (Col. 3, lines 15-40). 
Regarding claim 13, Schiavo et al. discloses wherein the stop (protrusion of the leg “ST”) is radially and axially offset from the pin (as shown in Fig. 4’’, the stop is radially offset in the vertical direction and axially offset in the horizontal direction from end surface side “p1” of the pin 86).
Regarding claim 14, Schiavo et al. discloses wherein the stop (“ST”) includes a protruding lip (i.e., the stop ST protrudes diagonally to form a protruding lip with respect to the front side region “f” of the spar leg, as shown in Fig. 4’’).

Regarding claim 16, Schiavo et al. discloses a gas turbine engine (Col. 1, lines 30-46) comprising: 
a compressor section (Col. 1, lines 30-46); 
a combustor in fluid communication with the compressor section (Col. 1, lines 30-46); and 
a turbine section in fluid communication with the combustor (Col. 1, lines 30-46), the turbine section having vanes disposed about a central axis of the gas turbine engine (Col. 1, lines 30-46), each of the vanes includes:
an airfoil fairing (66, Fig. 4) having first (48) and second (46) fairing platforms and a hollow airfoil section (airfoil 66 is hollow since there is a spar 64 inside the airfoil section) extending there between (as shown in Fig. 4); 
a spar (64) having a spar platform (40) adjacent the first fairing platform (48), as shown in Fig. 4) and a spar leg (vertical leg (i.e., “L” Fig. 4’) of spar 64 extending radially inside the airfoil) that extends from the spar platform (40) and through the hollow airfoil section (as shown in Fig. 4), the spar leg having an end portion (“E”, Fig. 4’) that is distal from the platform (40) and that protrudes from the second fairing platform (46, as shown in Fig. 4), the end portion having a clevis mount (88, shown in Fig. 5 and Fig. 4); 
a support platform (“sp”, Fig. 4’) adjacent the second fairing platform (46, as shown in Fig. 4’), the support platform (“sp”) having a through-hole through which the end portion of the spar leg extends such that the clevis mount protrudes from the support platform (as shown in Fig. 4’, the support platform “sp” has a through hole (i.e., circled region in Fig. 4’, wherein the spar leg “L” protrudes from the support platform “sp” into the hole and through the hole; clevis mount 88 protrudes from the support platform “sp” as the clevis mount 88 extends past the platform top surface of the support platform); and 
a pin (86) extending though the clevis mount (88) and locking the support platform (“sp”) to the spar leg (“L”) such that the airfoil fairing (66) is trapped between the spar platform (40) and the support platform (“sp”, as shown in Fig. 4’).
Regarding claim 17, Schiavo et al. discloses wherein the airfoil fairing is ceramic (Col. 3, lines 15-40), the clevis mount (88) includes first and second prongs (three prongs shown in Fig. 5) that have respective pin holes (62) that are coaxially aligned with each other (holes 62 are aligned, as shown in Fig. 4), and the pin is disposed in the pin hole (pin 86 is disposed in the pin holes 62, as shown in Fig. 4). 
Regarding claim 18, Schiavo et al. discloses wherein a side of the through-hole (circled region in Fig. 4’) defines a ledge (“LE” in Fig. 4’’) and the spar leg (“L”) has a stop (“ST”) that is complementary to the ledge so as to seat there with (as shown in Fig. 4’’, the ledge “LE” and stop “ST” are complementary in shape to mate together such that a portion of the leg is seated on the ledge “LE”).
Regarding claim 19, Schiavo et al. discloses wherein the stop (protrusion of the leg “ST”) is radially and axially offset from the pin (as shown in Fig. 4’’, the stop is radially offset in the vertical direction and axially offset in the horizontal direction from end surface side “p1” of the pin 86). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavo et al. (U.S. 8,292,580).
Regarding claim 8, Schiavo et al. discloses wherein the protruding lip (the stop ST protrudes diagonally to form a protruding lip with respect to the front side region “f” of the spar leg, as shown in Fig. 4’’) defines a bearing surface (i.e., interface between the lip and the ledge) that contacts the ledge (“LE”, Fig. 4’’), and further discloses that the entire spar 64 structure has an arced geometry (i.e. curved shape of an airfoil) in Figure 2.
However, Schiavo et al. does not specifically wherein the bearing surface (i.e., interface between the lip and the ledge) and the ledge (“LE”) have an arced geometry.
The Applicant has not disclosed that having an arced geometry solves any stated problem or is for any particular purpose (see [0044], wherein the limitation is stated without any particular reason or purpose).  The specification does disclose of a complimentary geometry between the ledge and the lip and thus it appears that the ledge and lip structure taught by Schiavo et al. would perform equally well with the arced geometry as claimed by applicant because as shown in Fig. 4’’, the ledge “LE” and stop forming the lip “ST” are complementary in shape to mate together such that a portion of the leg is seated on the ledge “LE”; and therefore it would have been an obvious matter of design choice to modify the geometry of the bearing surface and the ledge to have an arced geometry.
Regarding claim 15, see claim 8 rejection above.
Regarding claim 20, see claim 8 rejection above.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/20/2022